      CASE 0:18-cv-03124-JNE-DTS Document 28 Filed 06/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Brittany J. Buckley,                                  Case No. 18-cv-3124 (JNE/DTS)

       Plaintiff,

v.                                                    ORDER

Hennepin County,
Hennepin Healthcare System, Inc., et al.,

       Defendants.



       This matter is before the Court on the parties’ Joint Motion Regarding Continued

Sealing [Docket No. 27] pursuant to Minn. L.R. 5.6(d)(2).

       The Joint Motion addresses two documents that were filed under temporary seal

in connection with Defendants’ Motion for Judgment on the Pleadings. The documents

at issue, Docket Nos. 17-1 and 17-2, are medical records attached as Exhibits A and C

to the Declaration of Katherine Flom. A redacted version of the Declaration is filed at

Docket No. 18, and a temporarily sealed version is filed at Docket No. 17.

       IT IS HEREBY ORDERED that:

       1.      The parties’ Joint Motion Regarding Continued Sealing [Docket No. 27] is

GRANTED.

       2.      The Clerk is directed to keep the following documents sealed: Docket Nos.

17, 17-1, and 17-2.

Dated: June 11, 2019

                                                s/David T. Schultz
                                                DAVID T. SCHULTZ
                                                United States Magistrate Judge
